 



Exhibit 10.18
WAIVER AND BORROWING BASE REDETERMINATION AGREEMENT
     This WAIVER AND BORROWING BASE REDETERMINATION AGREEMENT (this “Agreement”)
dated as of December 20, 2007, is among COMSTOCK RESOURCES, INC. (the
“Borrower”), the banks named on the signature pages hereto (together with their
respective successors and assigns in such capacity, each as a “Lender”), and
BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).
PRELIMINARY STATEMENT
     A. The Borrower, the Administrative Agent, the Lenders and certain other
parties have entered into that certain Second Amended and Restated Credit
Agreement dated as of December 15, 2006 (as amended, restated, modified or
supplemented from time to time until the date hereof, the “Credit Agreement”).
     B. Comstock Oil & Gas, LP (a partnership wholly owned by the Borrower;
hereinafter “COGI”), as buyer, and SWEPI LP, a Delaware limited partnership
(“SWEPI”), as seller, entered into a certain Purchase and Sale Agreement, dated
as of November 26, 2007 (as amended from time to time, the “SWEPI Wilcox
Agreement”), pursuant to which COGI will purchase, directly or indirectly, from
SWEPI certain oil and gas properties located in South Texas and described
therein (the “SWEPI Wilcox Properties”; and the acquisition of the SWEPI Wilcox
Properties by COGI from SWEPI, the “SWEPI Wilcox Acquisition”), subject to
certain potential adjustments in accordance with the terms of the SWEPI
Agreement.
     C. In order to achieve certain tax efficiencies, COGI expects to structure
the SWEPI Wilcox Acquisition to qualify for reverse like-kind exchange treatment
under section 1031 of the Code and the regulations and revenue procedures
promulgated thereunder, including Rev. Proc. 2000-37.
     D. In furtherance of the reverse like-kind exchange, COGI will assign the
SWEPI Wilcox Agreement to Comstock (Wilcox), LLC, a Delaware limited liability
company (“Comstock (Wilcox)”) that is not affiliated with COGI, and will lend to
Comstock (Wilcox) up to $170,000,000 from the proceeds of Borrowings under the
Credit Agreement.
     E. The loan by COGI to Comstock (Wilcox) will be evidenced by a promissory
note issued by Comstock (Wilcox) in favor of COGI (the “Comstock (Wilcox) Note”)
and secured by a mortgage or deed of trust encumbering the SWEPI Wilcox
Properties (the “Comstock (Wilcox) Mortgage”), which note and mortgage or deed
of trust will be pledged to the Administrative Agent for the benefit of itself,
the Lenders and the other secured parties to secure the Secured Obligations.
     F. The Borrower has provided to the Administrative Agent and the Lenders an
engineering report prepared by the Borrower setting forth the reserves, future
production and income attributable to the SWEPI Wilcox Properties (the “SWEPI
Engineering Report”).
     G. The Borrower has requested that the Administrative Agent and the Lenders
increase the Borrowing Base in respect of the SWEPI Wilcox Acquisition,
described above, as set forth herein.
     H. The Administrative Agent and the Lenders have agreed to increase the
Borrowing Base in respect of the SWEPI Wilcox Acquisition as set forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
set forth herein, the parties agree as follows:
     Section 1. Definitions. Unless otherwise defined in this Agreement, each
capitalized term used in this Agreement has the meaning assigned to such term in
the Credit Agreement.
     Section 2. Waiver of Section 7.2. Section 7.2 of the Credit Agreement
(which prohibits the Borrower or any of its Restricted Subsidiaries from making
any Investment unless otherwise permitted therein) is hereby waived insofar as,
AND ONLY INSOFAR AS, COGI shall be permitted to (a) assign the SWEPI Wilcox
Agreement to Comstock (Wilcox) and (b) make a loan to Comstock (Wilcox) in an
aggregate principal amount of up to $170,000,000 from the proceeds of Borrowings
under the Credit Agreement for the purpose financing the acquisition of the
SWEPI Wilcox Properties by Comstock (Wilcox), provided that not later than
concurrently with the consummation of the acquisition of the SWEPI Wilcox
Properties by Comstock (Wilcox), COGI shall receive from Comstock (Wilcox) the
Comstock (Wilcox) Note and the Comstock (Wilcox) Mortgage.

1



--------------------------------------------------------------------------------



 



Exhibit 10.18
     Section 3. Redetermination of Borrowing Base.
(a) Upon the satisfaction of the conditions set forth in Section 7 below (the
“Increase Date”), the Borrowing Base shall be increased by $75,000,000 to
$575,000,000 (“Borrowing Base Increase”), which Borrowing Base shall remain in
effect until the Borrowing Base shall be (i) otherwise redetermined or adjusted
in accordance with Section 2.8 of the Credit Agreement, or (ii) otherwise agreed
in accordance with the Credit Agreement.
(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to this Section 3 shall not constitute an unscheduled redetermination
of the Borrowing Base for purposes of Section 2.8 of the Credit Agreement.
     Section 4. Fees. Promptly following the Increase Date, the Borrower shall
pay to the Administrative Agent for the account of each Lender a fee equal to
0.20% of each Lender’s Percentage Share of $75,000,000.
     Section 5. Ratification. The Borrower hereby ratifies and confirms all of
the Obligations under the Credit Agreement and the other Loan Documents.
     Section 6. Effectiveness. This Agreement shall become effective on the
first date on which each of the conditions set forth in this Section 6 is
satisfied:
(a) The Administrative Agent shall have received duly executed counterparts of
this Agreement from the Borrower, the Administrative Agent and each of the
Lenders;
(b) The Administrative Agent shall have received from the Borrower a true and
complete copy of the fully executed SWEPI Wilcox Agreement, together with any
disclosure schedules delivered pursuant thereto;
(c) The Administrative Agent and the Lenders shall have received a copy of the
SWEPI Engineering Report; and
(d) The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Agreement, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Agreement has
been duly authorized by all requisite corporate action on the part of the
Borrower; (ii) the Credit Agreement and each other Loan Document to which it is
a party constitute valid and legally binding agreements enforceable against the
Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties by the Borrower contained in
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date hereof in all material respects as though made as of the date
hereof, and (iv) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.
     Section 7. Conditions to Borrowing Base Increases. The Borrowing Base
Increase shall become effective on the first date on which each of the
conditions set forth in this Section 7 is satisfied:
(a) The Administrative Agent shall have received from the Borrower a copy of all
title defect or environmental defect notices, if any, delivered by COGI to SWEPI
relating to any of the SWEPI Wilcox Properties;
(b) The Administrative Agent shall have received a Form U-1 or an amendment to
any previously delivered Form U-1, together with all annexes or schedules
thereto and any other documents or information related thereto as may be
requested by the Administrative Agent or any Lender, for each Lender duly
completed and executed by the Borrower in form and substance acceptable to each
Lender (as evidenced by each Lender having executed and returned a copy of its
respective Form U-1) demonstrating compliance with Regulation U issued by the
Board after giving effect to the Borrowing Base Increase;
(c) If, after giving effect to any Notice of Advance submitted by the Borrower
the proceeds of which are to be used to consummate the SWEPI Wilcox Acquisition,
the Outstanding Amount of all Credit Extensions would exceed $500,000,000, then
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower with such Notice of Advance stating that the
portion of the SWEPI Wilcox Properties actually acquired by Comstock (Wilcox)
(the “Acquired SWEPI Wilcox Properties”) will constitute not less than ninety
percent (90%) of the total allocated value of the SWEPI Wilcox Properties in
accordance with the allocation of the “Purchase Price” (as defined in the SWEPI
Wilcox Agreement) set forth in Exhibit 6.4 to the SWEPI Wilcox Agreement after
giving effect to the application of such Credit Extension;

2



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall have received a supplement to the Pledge
Agreement heretofore delivered by COGI pursuant to which COGI shall have pledged
to the Administrative Agent for the benefit of the secured parties thereunder
the Comstock (Wilcox) Note and the Comstock (Wilcox) Mortgage;
(e) The Administrative Agent shall have received (or shall be satisfied with
arrangements pursuant to which, promptly following the consummation of the
acquisition of the SWEPI Wilcox Properties by Comstock (Wilcox) the
Administrative Agent shall receive) the original counterpart of the Comstock
(Wilcox) Note duly endorsed by COGI in favor of the Administrative Agent and
complete and original executed counterparts of the Comstock (Wilcox) Mortgage
duly executed by Comstock (Wilcox); and
(f) The Administrative Agent shall be reasonably satisfied with the progress of
COGI with the results of COGI’s title and environmental due diligence with
respect to the SWEPI Wilcox Properties.
     Section 8. Conditions Subsequent to Borrowing Base Increases. The Borrower
covenants and agrees that within a reasonable period of time following the
consummation of the SWEPI Wilcox Acquisition (but in no event later than
forty-five (45) days thereafter), the Borrower shall have delivered, or caused
to be delivered, each of the following items to the Administrative Agent:
(a) copies of releases of all Liens, if any, in favor of others burdening the
Acquired SWEPI Wilcox Properties at the time of their acquisition by Comstock
(Wilcox) (other than Excepted Liens);
(b) true and complete copies of the fully executed conveyance documents pursuant
to which SWEPI transfers, assigns and conveys to Comstock (Wilcox) the Acquired
SWEPI Wilcox Properties, together with evidence that the SWEPI Wilcox
Acquisition has become effective in accordance with the terms of the SWEPI
Wilcox Agreement and all Requirements of Law;
(c) a certificate of a Responsible Officer of the Borrower certifying that the
Comstock (Wilcox) acquired not less than ninety percent (90%) of the total
allocated value of the SWEPI Wilcox Properties in accordance with the allocation
of the “Purchase Price” (as defined in the SWEPI Wilcox Agreement) set forth in
Exhibit 6.4 to the SWEPI Wilcox Agreement; and
(d) favorable title opinions or other title examination and title due diligence
reports satisfactory to the Administrative Agent covering at least 80% of the
value of the Acquired SWEPI Wilcox Properties showing title vested in SWEPI,
COGI or Comstock (Wilcox).
     Section 9. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 10. Miscellaneous. (a) On and after the effectiveness of this
Agreement, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “hereunder”, “hereof” or words of like import, referring
to such Loan Document, and each reference in each other Loan Document to “the
Credit Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage or any of them, shall mean and be a reference to such Loan Document,
the Credit Agreement, the Notes, the Mortgage or any of them, as amended or
otherwise modified by this Agreement; (b) the execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent or the Banks under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents; (c) this
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement; and (d) delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 11. Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
     IN WITNESS WHEREOF, each of the parties hereto has caused this Waiver and
Borrowing Base Redetermination Agreement to be executed by its officer(s)
thereunto duly authorized as of the date first above written.

            BORROWER:

COMSTOCK RESOURCES, INC.,
a Nevada corporation
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns         Title:  
Chief Financial Officer   

3



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDERS:

BANK OF MONTREAL, as Administrative Agent and a
Lender
      By:   /s/ JOSEPH A. BLISS         Name:   Joseph A. Bliss        Title:  
Managing Director        BMO CAPITAL MARKETS FINANCING, INC., as Lender
      By:   /s/ MARY LOU ALLEN         Name:   Mary Lou Allen        Title:  
Vice President        BANK OF AMERICA, N.A., as a Lender
      By:   /s/ JEFFREY H. RATHKAMP         Name:   Jeffrey H. Rathkamp       
Title:   Managing Director        COMERICA BANK, as a Lender
      By:   /s/ PETER L. SEFZIK         Name:   Peter L. Sefzik         Title:  
Vice President        FORTIS CAPITAL CORP., as a Lender
      By:   /s/ MICHELE JONES         Name:   Michele Jones        Title:  
Director        UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By:   /s/ SEAN M. MURPHY         Name:   Sean M. Murphy         Title:  
Senior Vice President     
BANK OF SCOTLAND, as a Lender
      By:   /s/ KAREN WEICH         Name:   Karen Weich        Title:   Vice
President     

           

4



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ MICHAEL D. WILLIS         Name:   Michael D. Willis       
Title:   Director              By:   /s/ PAGE DILLEHUNT         Name:   Page
Dillehunt        Title:   Managing Director        THE ROYAL BANK OF SCOTLAND
plc,
as a Lender
      By:   /s/ LUCY WALKER         Name:   Lucy Walker        Title:   Vice
President        THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ ANDREW OSTROV         Name:   Andrew Ostrov        Title:  
Director        REGIONS BANK, successor by merger to AmSouth Bank, as a Lender
      By:   /s/ WILLIAM A. PHILIPP         Name:   William A. Philipp        
Title:   Vice President        COMPASS BANK, as a Lender
      By:   /s/ DOROTHY MARCHAND         Name:   Dorothy Marchand       
Title:   Senior Vice President        CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ STAN G. WEISER JR.         Name:   Stan G. Weiser Jr.        
Title:   Vice President   

5



--------------------------------------------------------------------------------



 



              NATIXIS, as a Lender
      By:   /s/ LOUIS P. LAVILLE, III         Name:   Louis P. Laville, III     
  Title:   Managing Director       
      By:   /s/ DANIEL PAYER         Name:   Daniel Payer        Title:  
Director        U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ TRACY HARNISCH         Name:   Tracy Harnisch        Title:  
Assistant Vice President        KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ THOMAS RAJAN         Name:   Thomas Rajan        Title:  
Director     

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT BY GUARANTORS
     Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Borrowing Base Redetermination Agreement
dated as of December 20, 2007 (the “Agreement”), (ii) acknowledges and agrees
that its consent is not required for the effectiveness of the Agreement,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Agreement.

            COMSTOCK OIL & GAS HOLDINGS, INC.
COMSTOCK OIL & GAS — LOUISIANA, LLC
COMSTOCK OFFSHORE, LLC
COMSTOCK OIL & GAS GP, LLC,
     By Comstock Resources, Inc., its sole member
COMSTOCK OIL & GAS, LP,

     By Comstock Oil & Gas GP, LLC,
     its general partner,

     By Comstock Resources, Inc., its sole member
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Chief Financial Officer        COMSTOCK OIL & GAS INVESTMENTS, LLC
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Manager     

7